PER CURIAM
Petitioner seeks review of a February 24,1992, Psychiatric Security Review Board order denying him conditional release. We affirm.
Petitioner was released on March 11, 1992, about two weeks after the order was entered. He points to no collateral consequences at this time resulting from his continued confinement after the February, 1992, order. His petition is moot. See Brumnett v. PSRB, 315 Or 402, 848 P2d 1194 (1993).
We expressly do not decide petitioner’s claim that his condition does not constitute a mental disease.
Affirmed.